Case 2:19-cv-09039-SDW-LDW Document 18 Filed 04/15/19 Page 1 of 7 PageID: 1109



 Loly G. Tor
 K&L GATES LLP
 One Newark Center, 10th Fl.
 Newark, NJ 07102
 P: (973) 848-4000
 F: (973) 848-4001
 1oly.tor(äk1gates.com
 Attorneys for Plaintiff World
 Wrestling Entertainment, Inc.
                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

 WORLD WRESTLING
 ENTERTAINMENT, INC.,

                Plaintiff,
                                              Civ. Act. No.: 1 9-cv-903 9-SD W-LDW
          vs.
                                                         PRELIMINARY
 ERIC D. MOORE, ANTHONY                       tTIO AND ORDER FOR
                                              SEIZURE OF COUNTERFEIT
 SIMMONS, LOUIS E. MOORE, LILLAR              GOODS
 R. HAYES, ANDRE OQUINN, PARIS E.
 LEACRAFT, DEVON BROWN,
 MITCHELL J. SLATER, TYREAK
 RUSH, JOI-IN AND JANE DOES 1-100,
 and XYZ CORPORATIONS 1-100,

                Defendants.


          Plaintiff World Wrestling Entertainment, Inc. (“WWE”) having brought this

 matter before the Court by Order to Show Cause for an injunction enjoining and

 restraining the defendants, and those acting in concert with them, from

 manufacturing, selling and/or distributing merchandise that bear any mark, word,

 or name identical or confusingly similar to any of the WWE trademarks and


 303234204 vi
Case 2:19-cv-09039-SDW-LDW Document 18 Filed 04/15/19 Page 2 of 7 PageID: 1110



 service marks set forth in Exhibits 1 and 2 hereto or the names or likenesses of any

 of WWE’s current wrestlers (collectively, the “WWE Marks”), and service of the

 summons and complaint having been effected upon the defendants; and WWE’s

 application for a preliminary injunction and order of seizure having come for a

 hearing before the Honorable Susan D. Wigenton, United States District Judge, on

 April 15, 2019 at 12:00 p.m. at the United States District Court for the District of

 New Jersey, 50 Walnut Street, Newark, New Jersey 07101 in Courtroom 5C, and

 defendants having been notified of said hearing, and WWE having appeared by its

 counsel, and there having been no other appearances,

          WHEREAS, on presentation and consideration of Plaintiff’s Verified

 Complaint, the       Parte Motion For Temporary Restraining Order, Order for

 Seizure of Counterfeit Marked Goods and Order to Show Cause Why a

 Preliminary Injunction Should Not Issue (the “Motion”), the Memorandum and

 Declaration submitted in support of the Motion, the Amended Verified Complaint,

 Supplemental Declaration of Lauren Dienes-Middlen and all other pleadings and

 proceedings presented to the Court, the Court makes the following findings of fact

 and conclusions of law:

          1.   WWE exclusively owns or controls the WWE Marks. WWE has the

exclusive right to use and license others to use the WWE Marks on goods and to

use the WWE Marks in connection with rendering services. WWE exclusively


                                        -2-
303234204 vi
Case 2:19-cv-09039-SDW-LDW Document 18 Filed 04/15/19 Page 3 of 7 PageID: 1111



 owns or controls all right, title and interest in the names, likenesses and rights of

 publicity for its current wrestlers. The WWE Marks are distinctive and are widely

 recognized by the public.     Goods that bear the WWE Marks or the names or

 likenesses of any of WWE’s current wrestlers shall be known herein as the

 “Counterfeit Merchandise;”

          2.    Defendants, who are not licensed or authorized by WWE to use the

 WWE Marks, and those acting in concert or participation with them, were at

 WWE s WrestleMania 35 event that took place on April 7 at MetLife Stadium

 and will be present on the premises or within a three-mile radius of the venues

 where WWE’s live events shall be occurring from April 8, 2019 through March 30,

 2020, for the purpose of manufacturing, distributing, offering for sale, and selling

 Counterfeit Merchandise. Defendants, and those acting in concert or participation

 with them, will continue to infringe the WWE Marks and to commit unfair

 competition against WWE by manufacturing, distributing, offering for sale and

 selling Counterfeit Merchandise at WWE’s 20 19-2020 live event tour;

          3.    The Counterfeit Merchandise was located on the premises of WWE’s

 WrestIeMania 35 event that took place on April 7 at MetLife Stadium and will be

 located on the premises or within a two-mile radius of venues where other WWE

 events shall be occurring during WWE’s 20 19-2020 live event tour;




                                         -3-
 303234204 vi
Case 2:19-cv-09039-SDW-LDW Document 18 Filed 04/15/19 Page 4 of 7 PageID: 1112



          4.   The Counterfeit Merchandise are goods bearing “counterfeit marks”

 within the meaning of 15 U.S.C.       § 1116(d); and (2) the distribution, sale or
 offering the sale of the Enjoined Goods would cause confusion or mistake or be

 likely to deceive and would constitute trademark infringement under 15 U.S.C.        §
 1114 and would constitute false designation of origin under 15 U.S.C.   § 1125(a);
          5.   The Court further finds: (a) WWE is likely to succeed in showing that

 Defendants have used counterfeit or infringing marks in connection with the sale,

 offering for sale or distribution of goods or services; (b) WWE will suffer

 immediate and irreparable injury and will have no adequate remedy at law if this

 Court declines to grant a preliminary injunction and order of seizure; (c) the harm

 to WWE should this Court not grant the requested preliminary injunction and order

 of seizure clearly outweighs any harm which Defendants might incur if the

 preliminary injunction and order of seizure is granted; (d) the public interest is

 served with the issuance of the preliminary injunction and order of seizure;

         6.    The Court has the authority under 15 U.S.C.      § 1116(a), to enjoin
trademark infringement under 15 U.S.C.         § 1114 and 1125(a) and to grant a
 seizure order for goods that bear counterfeits of trademarks and service marks

under 15 U.S.C.    § 1116 (a) and (d) and the Court finds that no order other than a
preliminary injunction and seizure order would adequately achieve the objectives

of the Lanham Act, 15 U.S.C.    §   1114, 1116 and 1125(a).


                                         -4-
303234204 vi
Case 2:19-cv-09039-SDW-LDW Document 18 Filed 04/15/19 Page 5 of 7 PageID: 1113



           Accordingly, it is IT IS HEREBY ORDERED and ADJUGED as follows:

           1.   Defendants, including John and Jane Does and XYZ Corporations not

 yet identified, along with their partners, associates, agents, servants, employees,

 representatives, and assigns, and all others under their control or in active concert

 or participation with them, and all other persons and entities having actual

 knowledge hereof be, and the same hereby are, ENJOINED and RESTRAINED

 from:

                (a)   selling, offering for sale, holding for sale, distributing, or
                      offering to distribute any Counterfeit Merchandise which has
                      not been authorized by Plaintiff and which bear the WWE
                      Marks, including, but not limited to, WORLD WRESTLING
                      ENTERTAINMENT®, WWE®, WRESTLEMANIA®, and the
                      WWE® logo.

                (b)   representing by any method whatsoever that the Enjoined
                      Goods were sponsored, manufactured, sold or licensed by
                      WWE and otherwise taking any action likely to cause
                      confusion, mistake or deception on the part of the public as to
                      the origin of the Counterfeit Merchandise.

          2.    Federal, state, and local law enforcement officers are hereby

 authorized and directed to seize any and all Counterfeit Merchandise and any

 records documenting the manufacture, sale or receipt of the Counterfeit

 Merchandise, in the possession, dominion or control of Defendants, their agents or

 persons acting in concert or participation with them. All seized items shall be

 delivered up to the care and custody of Plaintiff or Plaintiff’s attorneys pending



                                          -5-
 303234204 vi
Case 2:19-cv-09039-SDW-LDW Document 18 Filed 04/15/19 Page 6 of 7 PageID: 1114



 further instructions from the Court. The seized goods shall be kept in identifiable

 containers.

           3.   Federal, state, and local law enforcement officers acting hereunder are

 authorized to carry out the foregoing on the premises or within a three-mile radius

 of the venues where WWE’s live events shall be occurring from April 8, 2019

 through March 30, 2020.

          4.    Defendants shall cooperate during any such seizure hereunder, shall

 provide the items sought to be seized wherever such items are maintained and shall

 provide their correct names, residential and business addresses and telephone

 numbers.

          5.    Simultaneously with any seizure made pursuant to this Order, or as

 soon thereafter as is practical under the circumstances, each Defendant shall be

 served with a copy of this Order together with the Complaint in this action by the

 enforcement officer making the seizure.

          6.    Any Defendant who is hereafter served with a copy of this Order and

 objects to the provisions hereof may submit his or her objections to the Court or

 otherwise move for relief from the Court according to the Federal Rules of Civil

 Procedure, but no such objection shall serve to suspend this Order or stay the terms

 hereof unless otherwise ordered by the Court.




                                           -6-
 303234204 vi
Case 2:19-cv-09039-SDW-LDW Document 18 Filed 04/15/19 Page 7 of 7 PageID: 1115



          7.   The Injunction Bond posted by WWE on April 2, 2019, in the amount

 of $10,000 shall remain in full force and effect throughout the duration of this

 Order.

          8.   This Order shall expire on March 31, 2020.

          IT IS FURTHER ORDERED that within one month of the expiration of

 this Order, WWE shall file any necessary motions and/or request for a Final

 Hearing in this Action.

 Dated: April /2019



                                                       rigenton U.S.D.J.




                                         -7-
303234204 vi
